Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-8 and  10 submitted on 3/7/2022 are pending and for examination. Applicants on  3/7/22 , I responsive to the Non-Final Office Action of December 7,
2021 amended Claims 1 and 3-7 are amended and claim 10 is added.
Applicants  argument of 3/7/22  is considered.
Claim 7 is not should in the amended claim. It should be  mentioned as canceled. Correction is required.
Claim Rejections 35 U.S.C 112(b) rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 6   is rejected under 35 U.S.C. 112(b) for the following reason: The recitation “--No difference is within the claimed range of "produced up to 9% more" makes the claim unclear.  Clarity required.. This range only

excludes strains that produce more than 9% ethanol.
. Claim 9 should be amended or be canceled. Correction is required.
Claim 7 is not shown in the amended claim set separately but shown as part of claim 6.It should be  separated out. Correction is required.

Claim Rejections, 35 U.S.C 112(a) 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 3-8 and 10  are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow. In this case, in light of the specification, the examiner has broadly interpreted the claims by reciting  “ the yeast strain  is modified  inactivating by
 Ssk1  or  smp1  gene or  inactivating both of Ssk1 and  smp1  genes  ( claims 1, 5-8, 10) or  inactivating Ssk1  gene having at least 50% homology of SEQ ID NO: 1  or  smp1 gene having at least 50% homology of SEQ ID NO: 2 ( claims 3-4)   ”  directed to yeast strain  is modified  inactivating by any means by
 Ssk1  or  smp1  gene  of any structure or  inactivating both of Ssk1 and  smp1  genes   in the claims or  inactivating Ssk1  gene having    50%  sequent variation of SEQ ID NO: 1  or  smp1 gene having 50%  sequent variation of SEQ ID NO: 2  anywhere within the sequence.  Therefore in light of the specification, claims are broadly interpreted  to comprise  any modified yeast strain  is modified  inactivating by any means by Ssk1  or  smp1  gene  of any structure or  inactivating both of Ssk1 and  smp1  genes  ( claims 1, 5-9) or  inactivating Ssk1  gene having    50%  sequent variation of SEQ ID NO: 1  or  smp1 gene having   50%  sequent variation of SEQ ID NO: 2  anywhere within the sequence wherein said strain  having specified activity  of  producing ethanol  but produce less  by-products, such as glycerol or acetic acid .
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of    gene inactivation by any means in a yeast strain via  inactivating by any means by  Ssk1  or  smp1  gene  of any structure or  inactivating both of Ssk1 and  smp1  genes  ( claims 1, 5-8. 10) or  inactivating Ssk1  gene having    50%  sequent variation of SEQ ID NO: 1  or  smp1 gene having 50%  sequent variation of SEQ ID NO: 2  anywhere within the sequence and any function having specified activity  recited in claim 1  . Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of  modified host cell   that recited in the claims comprise  any transformed  modified host cell   transformed with  inactivation of any Ssk1  or  smp1  gene   or variant thereof having any structure  and expressed by any means having specified activity  required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that Ssk1  gene of SEQ ID NO: 1  or  smp1 gene of SEQ ID NO: 2 can be used  for homogenous recombination to inactivate or delete    bi-product producing  enzymes or deleting to Ssk1  or  smp1  gene. However, the art clearly teaches there is a practical limits to predict function of a gene or polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  Ssk1  gene of SEQ ID NO: 1  or  smp1 gene of SEQ ID NO: 2 can be used  for homogenous recombination to inactivate or delete    bi-product  by the yeast fermentation. Has been provided by the applicants’, which would indicate that they had the possession of the claimed use of any type III polyketide  synthase gene. The claimed genera of modified cell   expressing genus of nucleic acid molecule  having any structure and any function having specified activity  recited in the claims widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  and one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov
Argument

Applicants argument is considered but found unpersuasive.
Applicants argue that specification in FIG 1 and 2  disclosed deletion of  genes from S. cerevaise  shows  less production of by-products. However claims are directed deletion of   Ssk1  or  smp1  gene of any structure by any means or  any gene having at least 50% homology of SEQ ID NO: 1  or  smp1 gene having at least 50% homology of SEQ ID NO: 2 by any means.

Conclusion

Claims 1, 3-8 and 10 are rejected and no claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652